Citation Nr: 0513629	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  04-00 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.	Entitlement to service connection for a bilateral foot 
disability, to include pes planus.

2.	Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1975 to August 
1975.     

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision in which 
the RO denied service connection for pes planus (claimed as 
bilateral foot problems), for a bilateral knee disability, 
and for a psychiatric disorder.  In April 2003, the veteran's 
representative filed a notice of disagreement (NOD), and in 
October 2003, the RO issued a statement of the case (SOC) In 
December 2003, the veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in which 
he indicated that he was only appealing the denial of service 
connection for pes planus (claimed as bilateral foot 
problems), and for a psychiatric disorder.  

In December 2003, the veteran requested the opportunity to 
testify before a Decision Review Officer (DRO) at the RO.  
The requested hearing was scheduled for May 2004; however, 
the record indicates that the veteran cancelled this hearing.  
The Board has recharacterized the claim involving the feet as 
on the title page, consistent with the veteran's assertions 
and with the RO's actions (i.e., consideration and notice 
pertaining to service connection for any foot disability, to 
include pes planus 

The Board's decision denying the veteran's claim for service 
connection for a bilateral foot disability, to include pes 
planus, is set forth below.  The claim for service connection 
for an acquired psychiatric disorder is addressed in the 
remand following the order; that matter is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran when further action, on his 
part, is required.




FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim for service connection for a bilateral 
foot disability, to include pes planus, has been 
accomplished.

2.	While the veteran's service medical records reflect a 
diagnosis of, and complaints related to pes planus, there is 
no competent evidence that the veteran has any current 
disability affecting either foot, to include pes planus.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot 
disability, to include pes planus, are not met.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision the claim for service 
connection for a bilateral foot disability, to include pes 
planus, has been accomplished.  

Through the October 2003 SOC, and the RO's letter of July 
2001, the RO notified the veteran and his representative of 
the legal criteria governing the claim, the evidence that has 
been considered in connection with the appeal, and the bases 
for the denial of the claim.  After each, they were given the 
opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim, and has been afforded 
opportunities to present evidence and argument in support of 
his claim.  

In the July 2001 letter, the RO notified the veteran of the 
recent enactment of the VCAA, and requested that the veteran 
provide authorization to enable it to obtain any outstanding 
private medical records, as well as information to enable it 
to obtain any VA treatment records, employment records, or 
records from other Federal agencies.  The RO also requested 
that the veteran submit any additional evidence in his 
possession. Through this letter, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by  38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all of these requirements have been met in the instant 
case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not prejudiced the veteran in any way.  

As indicated above, the RO issued the October 2003 SOC 
explaining what was needed to substantiate the claim within 
six months of the veteran's April 2003 NOD of the March 2003 
rating decision on appeal, and the veteran was thereafter 
afforded the opportunity to respond.  Moreover, the RO 
notified the veteran of the VCAA duties to notify and assist 
in its letter of July 2001; neither in response to that 
letter, nor at any other point during the pendency of this 
appeal, has the veteran informed the RO of the existence of 
any evidence pertinent to the claim under consideration that 
has not already been obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim being 
decided..  As indicated below, the RO has obtained 
hospitalization and outpatient treatment reports from the 
Bath VA Medical Center (VAMC) dated from May 2001 to July 
2001, and from the Canandaigua VAMC, dated from August 2001 
to January 2003; treatment records from the Middletown 
Psychiatric Center, dated from February 1992; records from 
the McPike Treatment Center, dated in November 2000; records 
from the Lakeside Alternatives treatment center, dated in 
March 2001; records from the St. Lawrence Treatment Center, 
dated from April 2001 to May 2001; and a July 2001 statement 
from a counselor at the Ulster County Mental Health 
Department, located in New York.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that needs to be obtained.  

In addition to the service medical records (SMRs) that are 
already associated with the claims file, the RO has attempted 
to obtain any outstanding records of in-service 
hospitalization; however, in October 2002 the National 
Personnel Records Center (NPRC) responded that no additional 
in-service hospitalization records were available.  The RO 
also  requested treatment reports from the New Jersey 
Department of Human Services, and in September 2002 this 
facility replied that it was unable to release any such 
records.  

The Board also finds that no additional action to further 
develop the record is warranted.  In a statement received at 
the RO in December 2003, the veteran's representative 
requested that the veteran undergo VA examination in 
connection with the claim for service connection for a 
bilateral foot disability, to include pes planus; however, 
the Board finds that no such examination is warranted.  As 
addressed in more detail below, the record includes numerous 
VA and private medical records; however, these records 
contain no suggestion whatsoever that the veteran has any 
current bilateral foot disability, to include pes planus.  As 
a prima facie case for service connection has not been 
presented, the Board finds that examination of the veteran is 
not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003); see also Duenas v. Principi,  18 Vet. 
App. 512 (2004) (per curiumHence, the Board finds that any 
failure on VA's part in not completely fulfilling the VCAA 
notice requirements prior to the RO's initial adjudication of 
the claim is harmless.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim for service connection for a 
bilateral foot disability, to include pes planus. 



II.	Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).  

In this case, the veteran's SMRs include his entrance 
examination report, which notes a diagnosis of pes planus.  A 
July 1975 treatment notation reflects the veteran's complaint 
during service of discomfort due to flat feet.  The veteran 
was evaluated shortly thereafter by a podiatrist in reference 
to this complaint, and this podiatrist assessed "no problems 
except BCR" [remainder not legible].  Additional in-service 
records dated up until the time of the veteran's discharge in 
August 1975 note his treatment on repeated instances for knee 
problems, but include no other reference to any foot problem.  

Post-service, medical records over the last 25 years include 
no notations as to any complaints, findings, or diagnosis of 
any foot problem, to include pes planus.   Specific to the 
time period pertinent to the current claim, the Board 
emphasizes that recent VA outpatient records from the Bath 
VAMC and Canandaigua VAMC, dated from May 2001 to January 
2003, in particular, reflect various physicians' assessments 
regarding the veteran's present physical ailments, but 
include no reference to any complaints, findings, or 
diagnosis of any foot problem, to include pes planus.   The 
Board also finds it significant that the veteran has neither 
presented nor alluded to the existence of any VA or private 
treatment and/or evaluation records to support his claim for 
service connection for foot disability, despite being given 
opportunities to do so.

Thus, notwithstanding the references to pes planus in early 
service medical records (at entrance, and on one occasion 
later, in 1975), there are no other service medical records 
that confirm the presence of pes planus in service.  Even 
more significantly, post-service medical records include no 
reference whatsoever to any foot problems, to include pes 
planus.  Hence, in this case, the claim for service 
connection must be denied because an essential criterion for 
service connection-competent evidence of the currently 
claimed disability-simply is not met. 

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in this case, in the  absence 
of competent evidence that the veteran currently suffers from 
the claimed bilateral foot disability, to include pes planus, 
there can be no valid claim for service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Board also 
points out that pain, alone, does not constitute a disability 
for service connection purposes.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), aff'd sub nom.  Sanchez-
Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); Evans 
v. West, 12 Vet. App. 22, 31-32 (1998).  

The Board has considered the veteran's assertions in 
connection with the claim on appeal.  While the Board does 
not doubt the sincerity of the veteran's belief that he 
currently suffers from a foot disability that is related to 
his military service, as a layperson without the appropriate 
medical training and expertise, he simply is not competent 
provide a probative (persuasive) opinion on a medical matter, 
to include the diagnosis of a specific disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

Under these circumstances, the claim for service connection 
for a bilateral foot disability, to include pes planus, must 
be denied.  As competent evidence simply does not support the 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a bilateral foot disability, to 
include pes planus is denied.


REMAND

The Board's review of the claims file reveals that additional 
development of the remaining claim for service connection for 
an acquired psychiatric disorder is warranted.  

The veteran's service personnel records include a July 1975 
memorandum from a commanding officer recommending the 
veteran's discharge from service based on a finding that the 
veteran appeared to lack the physical and mental stamina for 
completion of military training.  The memorandum further 
noted that the veteran required regular assistance with 
training because he was taking pain and nerve medication, and 
that, on at least one instance, the veteran had shown signs 
of being visibly upset and experiencing panic during a 
training exercise.  Subsequent personnel records indicate 
that the veteran was discharged based on these 
recommendations.       

In a June 2001 statement, the veteran's representative 
alleged that,  during his in-service training, the veteran 
received treatment from a base psychiatrist for an anxiety 
problem, and that the veteran was prescribed Valium to treat 
his anxiety.    

The post-service medical evidence from both VA and private 
medical providers reflects the veteran's ongoing assessment 
and treatment for a variety of psychiatric conditions, to 
include depressive disorder and panic disorder, noted in May 
2001 on discharge from hospitalization at the St. Lawrence 
Treatment Center; adjustment disorder, assessed in July 2001 
by a counselor with the Ulster County Mental Health 
Department; and bipolar disorder, mixed, diagnosed in 
December 2002 by a VA psychiatrist at the Canandaigua VAMC.  
While many of these records also include references to the 
veteran's polysubstance abuse, the evidence does not clearly 
establish that all of the veteran's psychiatric problems stem 
from his substance abuse, in part, the basis for the RO's 
denial of the claim. 

Given the in-service references to "lack of physical mental 
stamina" and "nerve medication," the post-service medical 
records indicating that the veteran may currently suffer from 
an acquired psychiatric disability for which compensation may 
be awarded, and the veteran's assertions as to a relationship 
between his in-service and post-service psychiatric problems, 
the Board finds that examination and opinion by a 
psychiatrist would be helpful in resolving the claim 
remaining on appeal.  See 38 U.S.C.A. § 5103A.  

Accordingly, the RO should arrange for the veteran to undergo 
VA examination by a psychiatrist at an appropriate medical 
facility.  The veteran is hereby notified that failure to 
report to any such scheduled examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2004).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
medical facility.  

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes hospitalization and outpatient treatment records 
from the Bath VA Medical Center VAMC, dated from May 2001 to 
July 2001, and from the Canandaigua VAMC, dated from August 
2001 to January 2003.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Bath VAMC since July 2001 and the Canandaigua VAMC since 
January 2003, following the procedures prescribed in 
38 C.F.R. § 3.159 (2004) as regards requesting records from 
Federal facilities.  

Further, to ensure that all due process requirements are met 
with respect to the claim remaining  on appeal, the RO should 
also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim.  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all pertinent evidence in his possession.  
After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for service 
connection for an acquired psychiatric disorder.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain all outstanding 
pertinent records of psychiatric 
evaluation and/or treatment of the veteran 
from the Bath VAMC, since July 2001; and 
from the Canandaigua VAMC, since January 
2003.  The RO must follow the current 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.  

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
for service connection for an acquired 
psychiatric disorder that is not currently 
of record.  The RO should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA examination by a psychiatrist.  The 
entire claims file must be made available 
to the physician designated to examine the 
veteran, and the examination report should 
include discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies (to 
include psychological testing, if deemed 
warranted) should be accomplished, and all 
findings made available to the 
psychiatrist prior to the completion of 
his or her report.  All clinical findings 
should be reported in detail.  

With regard to each diagnosed acquired 
psychiatric disability not associated 
with polysubstance abuse, the examiner 
should render an opinion, based on 
examination of the veteran and review of 
the record, as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that such 
disability is medically related to 
service.  In providing the requested 
opinion, the examiner should specifically 
consider and address the significance, if 
any, of the July 1975 record from the 
veteran's personnel file recommending his 
discharge for "lack of physical and 
mental stamina" and the reference to 
"nerve medication.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection for an acquired psychiatric 
disability, in light of all pertinent 
evidence and legal authority.  

8.	If the benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


 Department of Veterans Affairs


